DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al (US 2008/0062397 A1).
                                    
    PNG
    media_image1.png
    498
    558
    media_image1.png
    Greyscale

As to claims 1 and 8-14, Nam (figure 7) discloses an optical element (621) configured for an optical system/a lithography apparatus and a corresponding method and comprising all features of the instant claim such as: an optically effective layer system (620); at least one correction layer exhibiting a layer stress (650, 660) wherein the correction layer (650,660) is an auxiliary layer provided in addition to the optically effective layer system and a manipulator (see paragraphs [0078-0079]) to manipulate the layer stress in the correction layer such that a wavefront aberration present in the optical system is corrected at least partially by the manipulation; wherein the manipulator has a radiation source (605) arranged for spatially resolved irradiation of the correction layer with electromagnetic radiation and wherein the spatially resolved irradiation produces locally restricted structure modifications with the correction layer, in plurality of spaced apart regions that ate modified mutually equally in terms of their respective structures. It is noted that the laser (605) is radiated for a time shorter than the thermal diffusion time of the mirror substrate (621) and can be radiated in the form of a pulse (see paragraph [0080]).
	As to claim 2, wherein the manipulation of the layer stress is obtained through the modifications in the layer structure within the correction layer (see paragraph [0080).
	As to claim 3, wherein the modifications in the layer structure (650, 66) are least partially irreversible (see paragraph [0080].
	As to claim 6, the optical element is a mirror (see figure 7).
	As to claim 7, wherein the optical element is configured for an operating wavelength of less than 30nm (see paragraph [0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al (US 2008/0062397 A1).
With respect to claims 4-5, Nam discloses an optical element comprising substantially all of the limitations of the instant claims as discussed above.  Nam does not specifically disclose the manipulation of the layer stress in the correction layer (650, 660) over a lateral distance of 10mm produces a layer stress modification in the correction layer of at least 10%, as well as a distance between the spaced apart regions being determined by the radiation source.  However, Nam clearly suggests that “if a high energy laser is radiated for a time shorter than the thermal diffusion time, the coupling state of the portion on which the laser is radiated can be changed, without influencing the surrounding region. In other words, it is possible to subject only the portion on which the laser is radiated to expansion stress or contraction stress” (see paragraph [0080]) and the pulse during, frequency and energy of the laser can be changed (see paragraph [0083]).  In view of such teachings, it would have been obvious to a skilled artisan to set the lateral distance between the spaced apart regions based on the radiation source, as recited in the instant claims for the purpose of improving the quality of the optical element as intended by Nam.
Prior Art Made of Record
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mueller et al (US 2014/0078481) has been cited for teaching of an optical element which has substantially all of the features of the instant claims of the present application.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
2/10/21

/HUNG NGUYEN/            Primary Examiner, Art Unit 2882